Title: From George Washington to Tobias Lear, 14 October 1791
From: Washington, George
To: Lear, Tobias



Dear Sir,
Mount Vernon Oct. 14th 1791.

Your letter of the 9th was forwarded to me yesterday morning by the Post-Master in Alexandria (having sent no person to that place the evening before).
I am glad of the intimation given of the intentions of the Minister of France; and pleased, tho’ distressed at the same time, at the information that, the 24th instt is the day fixed on for the meeting of Congress. I had no more idea of this than I had of its being dooms-day. Supposing the 31st to be the day, I meant to have spent Monday, and possibly Tuesday, at George-Town; and then to have proceeded leizurely on; but as the case is I shall endeavor to reach Bladensburgh at least, the first night (that is Monday) and delay no time on the Road afterwards that can be avoided; as I shall have scarce any time to prepare my communications for the opening of the Session on the 24th if there should be punctuality in the Members.
This unexpected event makes it more essentially necessary to look, without delay, & with accuracy, into the Speeches & Laws (at the past Sessions) agreeably to my former directions; that, among other matters, they may be considered of when I arrive. If any thing else should have occurred to you, fit for recommendation, or communication in the Speech, note it, that, in case it shd not be among my memorandums, it may be ready for consideration.
There is a mistery attending the Engraving of the Federal City which I do not comprehend. It appears somewhat singular, that the incorrectness of the Plan should not have been discovered till now, when Major L’Enfant was detained many days in Philadelphia to prepare & fit it for the purpose.
If the Memorial of Messrs Triol Roux & Co. has not already been sent it may await my arrival in Philadelphia as I shall have

no leizure to give it a consideration until after my Communications have been prepared for Congress. Being much hurried I have only time to wish you & Mrs Lear well, & to assure you of the sincere esteem and regard of Yrs Affectly

Go: Washington

